DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2022 has been entered.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-18, 21, 26-29, and 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

As set forth in Cephalon Inc. v. Watson Pharmaceuticals Inc. 105 USPQ2d 1817, 1821 (CAFC, 2013):
To satisfy section 112 of the 1952 Patent Act, the specification must enable a person of ordinary skill in the art to make and use the invention. 35 U.S.C. § 112, ¶1. This requirement is met when at the time of filing the application one skilled in the art, having read the specification, could practice the invention without “undue experimentation.” In re Wands, 858 F.2d 731, 736-37 [8 USPQ2d 1400] (Fed. Cir. 1988). Whether undue experimentation is required “is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 940 [94 USPQ2d 1823] (Fed. Cir. 2010) (citing Wands, 858 F.2d at 737).

The following factors may be considered when determining if a disclosure requires undue experimentation:
(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.

Wands, 858 F.2d at 737 (“Wands factors”); Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1372 [52 USPQ2d 1129] (Fed. Cir. 1999) (“The Wands factors, when applied from the proper temporal perspective … are a useful methodology for determining enablement….”). These factors while illustrative are not mandatory. Enzo Biochem, Inc., 188 F.3d at 1371. What is relevant depends on the facts, and although experimentation must not be undue, a reasonable amount of routine experimentation required to practice a claimed invention does not violate the enablement requirement. Id. The burden of proof here is on Watson to show that the Khankari patents are invalid for lack of enablement by clear and convincing evidence. See Auto. Tech. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1281 [84 USPQ2d 1109] (Fed. Cir. 2007).

It is noted that claims drawn to an asserted pioneering invention are not entitled to a lesser showing of enablement. In support of this position, attention is directed to Plant Genetic Systems N. V. v. DeKalb Genetics Corp. 65 USPQ2d 1452 (Fed. Cir. 2003), which states at 1456:

Regarding PGS' extensive citation of statements from Hogan [In re Hogan, 559 F.2d 595, 604 [194 USPQ 527] (CCPA 1977)] such as that pioneering inventions “deserve broad claims to the broad concept,” id. at 606, we conclude that they are taken out of context and thus unconvincing. As the concurrence in Hogan pointed out, these statements are “extended dicta.” Id. at 610. We do not need to address all of the insightful comments made by the concurring judge; it is sufficient for the present case that we hold the district court did not err in not applying Hogan‘s dicta to its enablement analysis.

PGS also cites Hormone Research Foundation Inc. v. Genentech, Inc., 904 F.2d 1558, 1568 [15 USPQ2d 1039] (Fed. Cir. 1990), for its proposition that “a rigid application of the enablement requirement cannot be permitted to destroy the incentives in our patent system that encourage the early disclosure of pioneering inventions.” In Hormone Research, the enablement challenge focused on the lack of disclosure regarding how to make the compound as later produced with higher purity and potency. This court vacated a summary judgment of non-enablement because, inter alia, it was not clear from the record whether the technology of making the compound of higher purity and potency existed at the time the application was filed, and therefore, “[f]urther factual developments as to the state of the art at the date of the application … [were] required.” Id. at 1568-69.

Again, PGS relies on dicta from Hormone Research but ignores the holding of the case. In both Hogan and Hormone Research, which relied on Hogan, compounds having better qualities did not seem to be in existence on the date when the patent applications were filed, but the claims (albeit with a narrower scope) might be nevertheless enabled in view of the state of the art then existing. In the present case, PGS does not allege that monocots or stably transformed monocot cells were not in existence in 1987 or that the cell claims were enabled in 1987 under the standard enablement analysis. Instead, PGS attempts to use the dicta from Hogan and Hormone Research to expand the coverage of claims, yet create a new, lower standard of enablement.

We conclude that the law does not support PGS' assertion that the ′236 patent is entitled to both a broad scope of coverage and a lower standard of enablement. The extended dicta PGS cites cannot be used to alter the holdings of these precedents. PGS' reliance on Hogan and related cases is misplaced.  (Emphasis added)

The nature of the invention, the breadth of the claims, the state of the prior art & the predictability or unpredictability of the art

Claim 1 is the sole independent claim pending.  Claims 1, 10, 13-17, and 21 are deemed to be representative and, for convenience, reproduced below.


    PNG
    media_image2.png
    353
    632
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    193
    628
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    187
    634
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    302
    626
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    56
    568
    media_image6.png
    Greyscale

As is evidenced above, the claimed method fairly encompasses the detection of both RNA and DNA as well as protein analytes in a “tissue section”.
Applicant, at page 51, lines 21-24, teaches:
The biological sample can be obtained as a tissue sample, such as a tissue section, biopsy, a core biopsy, needle aspirate, or fine needle aspirate. The sample can be a fluid sample, such as a blood sample, urine sample, or saliva sample. (Emphasis added)

Applicant, at page 35, lines 19-20, defines the subject from which the sample is derived.  As stated therein:
A "subject" is an animal, such as a mammal (e.g., human or a non-human simian), or
avian ( e.g., bird), or other organism, such as a plant. (Emphasis added)

Applicant, at page 50, lines 3-6, teaches:
In addition to the subjects described above, a biological sample can be obtained from non-mammalian organisms (e.g., a plants [sic], an insect, an arachnid, a nematode (e.g.,
Caenorhabditis elegans), a fungi, an amphibian, or a fish (e.g., zebrafish)).

As evidenced above, the source of the biological sample/tissue section, can be that of a plant.  The term “plant” has been construed as encompassing any and all plants, including trees.
As seen in dependent claim 21, “the reagent solution [of claim 1] comprises a permeabilization enzyme.”
Applicant, at pages 67-69 provides an expansive listing of proteases, and their possible formulation with other reagents.  As stated at page 67, lines 25-27:
Proteases

       In some embodiments, a medium, solution, or permeabilization solution may contain one or more proteases. In some embodiments, a biological sample treated with a protease capable of degrading histone proteins can result in the generation of fragmented genomic DNA.  (Emphasis added)


Applicant, at page 66, first paragraph, teaches:
 In general, a biological sample can be permeabilized by exposing the sample to one or
more permeabilizing agents. Suitable agents for this purpose include, but are not limited to, organic solvents (e.g., acetone, ethanol, and methanol), cross-linking agents (e.g.,
paraformaldehyde), detergents (e.g., saponin, Triton X-100™, Tween-20™, or sodium
dodecyl sulfate (SDS)), and enzymes (e.g., trypsin, proteases (e.g., proteinase K). In some embodiments, the detergent is an anionic detergent ( e.g., SDS or N-lauroylsarcosine sodium salt solution). In some embodiments, the biological sample can be permeabilized using any of the methods described herein (e.g., using any of the detergents described herein, e.g., SDS and/or N-lauroylsarcosine sodium salt solution) before or after enzymatic treatment ( e.g., treatment with any of the enzymes described herein, e.g., trypin, proteases (e.g., pepsin and/or proteinase K)). (Emphasis added)

As evidenced above, the source of the biological sample, which is now limited to a “tissue section”, has been construed as encompassing tissue sections from any plant, which has been construed as encompassing trees.
As evidenced above, the claimed method does require the use of a “reagent solution” which, in dependent claim 21, has been limited to that which “comprises a permeabilization enzyme.”  As evidenced above, the “permeabilization enzyme” can be any of trypsin, pepsin, and Proteinase K.  It is recognized that these enzymes act upon proteins, such as those encountered in a cellular membrane.  
It is recognized that plant cells, including those of a tree, and found in a tissue section from same, have a cell wall exterior to the cell/cytoplasmic membrane.   The disclosure does not set forth any procedure whereby one would be able to lyse the cell wall.  Given such, it stands to reason that the various proteases identified by applicant would not be able to gain access to the cell membrane.  Consequently, one would not be able to access any antigen or nucleic acid found within any such cell.  Absent such  access, one would not be able to perform any of the requisite binding assays.
It is further noted that a text search of the disclosure fails to find where the terms cellulose and “cell wall” are used in any context.

As evidenced by claim 17, supra, “the third analyte comprises a protein.”  The claim(s) do not limit the location of the protein analyte, and as such, has been construed as encompassing those found on/in/within the cytoplasmic membrane as well as internal to the cell.  As evidenced in paragraph 19, supra, the tissue sample can be treated with a protease.  It stands to reason that the use of such degradative enzymes would degrade the very protein targets that the “antibody or an antigen-binding fragment thereof” (claim 16) is/are to bind to.

As seen at page 76 of the disclosure, one may also employ RNases.  The aspect of using such an enzyme so to remove RNA, when such is an intended/specified target (claim 14), may well result in potentially false negative signals/results.



The amount of direction or guidance presented, 
The amount of guidance provided is limited, generally prophetic, and not commensurate with the scope of the claims.

The presence or absence of working examples
The disclosure has been found to comprise two examples. Also, the disclosure has been found to comprise a Sequence Listing which comprises some 7 sequences. SEQ ID NOs. 1-3 are to individual proteins that range from 12-16 amino acids in length, and which are characterized as being “Artificial”. SEQ ID NO. 4-7, however, are to DNA molecules that are 18 nucleotides in length. Each of these four oligonucleotides are identified as being “Artificial”.
The disclosure has not been found to teach the nucleotide sequence for any DNA or RNA that occurs in any life form, much less that which occurs in any life form and which has utility under 35 USC 101.   Such non-disclosure of such essential material1 has not been found to enable the full scope of the claimed invention.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-5, 7-18, 21, 26-29, and 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Response to argument
At pages 7-20 of the response of 28 July 2022, hereinafter the response, applicant’s representative traverses the rejection of claims under 35 USC 112(a) for not satisfying the enablement requirement.
At page 9 of the response said representative asserts:
Dependent claims recite capturing analytes or capture agent barcodes from the tissue section using capture probes. However, the probes are also not defined by particular sequences per se, but rather defined by their functional components. Therefore, the selection of particular mRNA, DNA, or protein analytes for detection or selection of probe sequences for analysis of mRNA, DNA, or protein from a tissue section is not specific to practicing the claim, but rather is a minor detail that would be known and determined a priori by one practicing the claimed invention.

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection.  It is noted with particularity that one cannot practice the claimed method without prior knowledge of the target sequences (DNA and RNA) as well as antigens (protein and non-protein molecules) and knowledge of both the nucleotide sequences of the probes and  the specificity of the requisite antibodies that bind to said targets.  Such materials are deemed to constitute essential materials.  Given the essential nature of target, probes and antibodies to the claimed methods, such dos not constitute “a minor detail”, but rather essential material.  While such essential material can be incorporated by reference, a review of the disclosure, the response and declaration fail to identify where applicant has incorporated by reference such essential material in accordance with 37 CFR 1.57(d).  Attention is directed to MPEP 2163 I B [R-10.2019]:

A claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record may also be subject to rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, para. 1, as not enabling, or under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, para. 2. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); and In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968). See also MPEP § 2172.01

At page 15 of the response said representative asserts:
The specification, at pg. 246, lines 9-24, provides direction and guidance for use of a proteinase in a method utilizing analyte capture agents for protein analysis.

Based on this passage, a skilled artisan would readily understand that, once the tissue is stained with the analyte capture agents, the tissue can then be permeabilized with a protease (e.g., proteinase K), such that the analyte capture barcode domain is released for capture by a capture probe of the spatial array. Declaration at ¶14.

At page 16 of the response said representative asserts:
A skilled artisan would also understand, based on the claims and the guidance of the specification, that: once an analyte capture agent (such as an antibody with a barcode domain) had bound to its protein target in a tissue sample, permeabilization of the tissue sample with aid of a protease would not impede the ability of the analyte capture agent barcode domain to be bound to the third capture probe. This is because the specification provides guidance to stain the biological sample (e.g., the tissue sample) with the analyte capture agents (e.g., the analyte capture agents described in FIG. 9). A skilled artisan would understand from such teachings that the analyte capture agents would bind to the protein targets in their original spatial location in the tissue sample. Having been thus bound, the tissue sample could then be treated with a permeabilization reagent comprising a protease to release the analyte capture agents from the biological sample so that the analyte capture agent barcode domain can be captured by the capture probe in a manner that preserves spatial context. Declaration at ¶ 19.

At page 18 of the response said representative asserts:
The cited disclosure regarding RNase is a single sentence in a single paragraph that describes one particular embodiment for selectively enriching for a desired RNA analyte species of interest, by specifically removing unwanted RNA species such as ribosomal (rRNA) and/or mitochondrial RNA (mtRNA). The cited disclosure specifically teaches removing the unwanted RNA species by hybridizing complementary DNA oligonucleotides to the unwanted RNA followed by degradation of RNA/DNA hybrids using RNase H, but does not teach using RNase H as a permeabilization enzyme. Declaration at ¶ 24.  (Emphasis added)

It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

At page 19 of the response said representative asserts:
As a first matter, none of the claims recite or require multiple samples.


The above arguments have been considered and have not been found persuasive.  As seen in independent claim 1, one is required to move first and second “tissue sections” that are on separate substrates.  Each of these tissue sections is deemed to constitute separate samples and that either or both of these samples are to be “brought into contact with at least a portion of the array of capture probes”.  In support of this interpretation attention is also directed to the brief description of FIG. 56, as found at page 28 of the original disclosure. As stated therein:

    PNG
    media_image7.png
    54
    566
    media_image7.png
    Greyscale


In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-5, 7-18, 21, 26-29, and 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-18, 21, 26-29, and 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Standard for Written Description.
Attention is directed to MPEP 2163.02 Standard for Determining Compliance With the Written Description Requirement [R-11.2013]:
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  (Emphasis added)

Attention is also set directed to MPEP 2161.01 [R-10.2019], wherein is stated:
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

As set forth in Fiers v. Revel 25 USPQ2d 1601, 1604-5 (CAFC, January 1993):
We thus determined that, irrespective of the complexity or simplicity of the method of isolation employed, conception of a DNA, like conception of any chemical substance, requires a definition of that substance other than by its functional utility.

Fiers' attempt to distinguish Amgen therefore is incorrect. We also reject Fiers' argument that the existence of a workable method for preparing a DNA establishes conception of that material.  (Emphasis added)

Conception of a substance claimed per se without reference to a process requires conception of its structure, name, formula, or definitive chemical or physical properties...

The difficulty that would arise if we were to hold that a conception occurs when one has only an idea of a compound, defining it by its hoped-for function, is that would-be inventors would file patent applications before they had made their inventions and before they could describe them.  That is not consistent with the statute or the policy behind the statute, which is to promote disclosure of inventions.


Rationale.
In applying the guidance as set forth in the Guidelines, including the decision in Fiers, it is noted that applicant is claiming a “method” (claim 1).  As seen in dependent claim 10, one is to “captur[e] a first analyte, a second analyte, and/or a third analyte from the biological sample”.  As seen in dependent claims 14, 15, and 17, the analytes can be DNA, RNA and proteins.  Claim 17 requires that “the third analyte comprises a protein.”
Attention is also directed to the brief description of FIG. 56, as found at page 28 of the original disclosure. As stated therein:

    PNG
    media_image7.png
    54
    566
    media_image7.png
    Greyscale

As evidenced above, the claimed method fairly encompasses the detection of multiple analytes, found in different samples, comprising different biochemical (e.g., DNA, RNA, and proteins), in a simultaneous manner.
Applicant, at page 49, line 32, bridging to page 52, line 2, of the disclosure provides the following definition for “biological sample” As stated therein:
(d) Biological Samples
(i) Types of Biological Samples
       A "biological sample" is obtained from the subject for analysis using any of a variety of techniques including, but not limited to, biopsy, surgery, and laser capture microscopy
(LCM), and generally includes cells and/or other biological material from the subject. In addition to the subjects described above, a biological sample can be obtained from non-mammalian organisms (e.g., a plants, an insect, an arachnid, a nematode (e.g., Caenorhabditis elegans), a fungi, an amphibian, or a fish (e.g., zebrafish)). A biological sample can be obtained from a prokaryote such as a bacterium, e.g., Escherichia coli,
Staphylococci or Mycoplasma pneumoniae; an archaea; a virus such as Hepatitis C virus or human immunodeficiency virus; or a viroid. A biological sample can be obtained from a eukaryote, such as a patient derived organoid (PDQ) or patient derived xenograft (PDX). The biological sample can include organoids, a miniaturized and simplified version of an organ produced in vitro in three dimensions that shows realistic micro-anatomy. Organoids can be generated from one or more cells from a tissue, embryonic stem cells, and/or induced pluripotent stem cells, which can self-organize in three-dimensional culture owing to their self-renewal and differentiation capacities. In some embodiments, an organoid is a cerebral organoid, an intestinal organoid, a stomach organoid, a lingual organoid, a thyroid organoid, a thymic organoid, a testicular organoid, a hepatic organoid, a pancreatic organoid, an epithelial organoid, a lung organoid, a kidney organoid, a gastruloid, a cardiac organoid, or a retinal organoid. Subjects from which biological samples can be obtained can be healthy or asymptomatic individuals, individuals that have or are suspected of having a disease ( e.g., cancer) or a pre-disposition to a disease, and/or individuals that are in need of therapy or suspected of needing therapy.

       Biological samples can be derived from a homogeneous culture or population of the subjects or organisms mentioned herein or alternatively from a collection of several different organisms, for example, in a community or ecosystem.

       Biological samples can include one or more diseased cells. A diseased cell can have altered metabolic properties, gene expression, protein expression, and/or morphologic features. Examples of diseases include inflammatory disorders, metabolic disorders, nervous system disorders, and cancer. Cancer cells can be derived from solid tumors, hematological malignancies, cell lines, or obtained as circulating tumor cells.

       Biological samples can also include fetal cells. For example, a procedure such as amniocentesis can be performed to obtain a fetal cell sample from maternal circulation.  Sequencing of fetal cells can be used to identify any of a number of genetic disorders, including, e.g., aneuploidy such as Down's syndrome, Edwards syndrome, and Patau syndrome. Further, cell surface features of fetal cells can be used to identify any of a number of disorders or diseases.

       Biological samples can also include immune cells. Sequence analysis of the immune repertoire of such cells, including genomic, proteomic, and cell surface features, can provide a wealth of information to facilitate an understanding the status and function of the immune system. By way of example, determining the status ( e.g., negative or positive) of minimal residue disease (MRD) in a multiple myeloma (MM) patient following autologous stem cell transplantation is considered a predictor of MRD in the MM patient (see, e.g., U.S. Patent Application Publication No. 2018/0156784, the entire contents of which are incorporated herein by reference).

       Examples of immune cells in a biological sample include, but are not limited to, B cells, T cells (e.g., cytotoxic T cells, natural killer T cells, regulatory T cells, and T helper cells), natural killer cells, cytokine induced killer (CIK) cells, myeloid cells, such as granulocytes (basophil granulocytes, eosinophil granulocytes, neutrophil granulocytes/hypersegmented neutrophils), monocytes/macrophages, mast cells, thrombocytes/megakaryocytes, and dendritic cells.

       The biological sample can include any number of macromolecules, for example, cellular macromolecules and organelles ( e.g., mitochondria and nuclei). The biological sample can be a nucleic acid sample and/or protein sample. The biological sample can be a carbohydrate sample or a lipid sample. The biological sample can be obtained as a tissue sample, such as a tissue section, biopsy, a core biopsy, needle aspirate, or fine needle aspirate. The sample can be a fluid sample, such as a blood sample, urine sample, or saliva sample. The sample can be a skin sample, a colon sample, a cheek swab, a histology sample, a histopathology sample, a plasma or serum sample, a tumor sample, living cells, cultured cells, a clinical sample such as, for example, whole blood or blood-derived products, blood cells, or cultured tissues or cells, including cell suspensions.

       Cell-free biological samples can include extracellular polynucleotides. Extracellular polynucleotides can be isolated from a bodily sample, e.g., blood, plasma, serum, urine, saliva, mucosal excretions, sputum, stool, and tears.

       As discussed above, a biological sample can include a single analyte of interest, or more than one analyte of interest. Methods for performing multiplexed assays to analyze two or more different analytes in a single biological sample is discussed in a subsequent section of this disclosure.

In view of the definition provided by applicant, the claimed method has been construed as encompassing the preparation of a “biological sample” wherein the sample comprises the nucleotide sequence for the coronavirus responsible for the COVID-19 pandemic, the nucleotide sequence of which was not identified until 2020. The claimed method has also been construed as encompassing the detection of those mutations in the human genome that have been identified as being major genetic risk factors for severe COVID-19, and which were not known until September 2020.  (Sah et al., “Complete Genome Sequence of a 2019 Novel Coronavirus (SARS-CoV-2) Strain Isolated in Nepal”, Microbiology Resource Announcements, 12 March 2020, pp. 1-3). As evidenced above, the analyte can be any nucleic acid and/or protein found in any of the 105 new species of bacteria isolated from the human gut and reported in the article by Forster et al. (“A human gut bacterial genome and culture collection for improved metagenomic analyses”, Nature Biotechnology, February 2019, Vol. 37, pp. 186-192.).

In addition to the aspect of detecting nucleic acid sequences in bacteria, viruses, and human genome wherein the nucleic acids exhibit normal hybridization affinities, the claimed method has also been construed as encompassing the detection of nucleic acids that exhibit what is called an “i-motif”, wherein cytosines bind to other cytosines, and can result in the generation of a “four-stranded ‘knot’ of DNA”.  (Gabbatiss et al., “New form of DNA discovered inside living human cells”, The Independent, April 24, 2018, pages 1-3.)
While an applicant is not required to teach each and every possible embodiment encompassed by the claims, the specification still must provide a full, clear, and concise description of the genus encompassed by the claims so that one would be readily able to determine if a species fell within the claims’ scope, and to also reasonably suggest that applicant had possession of the invention at the time of filing.  In support of this position, attention is directed to the decision in In re Shokal, 113 USPQ 283 (CCPA 1957) wherein is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
***
We are of the opinion that a genus containing such a large number of species cannot properly be identified by the mere recitation or reduction to practice of four or five of them. As was pointed out by the examiner, four species might be held to support a genus, if such genus is disclosed in clear language; but where those species must be relied on not only to illustrate the genus but to define what it is, the situation is otherwise.

In the present case, the disclosure has been found to comprise two examples. Also, the disclosure has been found to comprise a Sequence Listing which comprises some 7 sequences.  SEQ ID NOs. 1-3 are to individual proteins that range from 12-16 amino acids in length, and which are characterized as being “Artificial”. SEQ ID NO. 4-7, however, are to DNA molecules that are 18 nucleotides in length. Each of these four oligonucleotides are identified as being “Artificial”.
The disclosure has not been found to teach the nucleotide sequence for any DNA or RNA that occurs in any life form, much less that which occurs in any life form and which has utility under 35 USC 101. Similarly, the disclosure has not been found to teach the amino acid sequence for any protein that occurs in any life form. Further still, the disclosure has not been found to teach the development of any antibody that binds to any antigen, be it located on/in a nucleic acid or within a protein, much less identify any epitope that any antibody is to bind to.
In addition to the above, it is noted that the disclosure has not been found to describe methods whereby one can detect simultaneously DNA, RNA, and proteins when one has also used a “reagent medium” that comprises chemicals that can degrade the very targets/analytes (e.g., DNase, RNase, proteinase K, pepsin, etc.) that one is supposedly preparing for “spatial analysis”.

Attention is directed to the decision of Vas-Cath Inc. v. Mahurkar 19 USPQ2d 1111 (CAFC, 1991):
This court in Wilder (and the CCPA before it) clearly recognized, and we hereby reaffirm, that 35 USC 112, first paragraph, requires a “written description of the invention” which is separate and distinct from the enablement requirement.  The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the “applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.

For the above reasons and in the absence of convincing evidence to the contrary, the disclosure has not been found to satisfy the requirements as set forth in the en banc decision in Ariad, nor provide the “representative number of species falling within the scope of the genus” as reiterated in Sanofi.  Accordingly, claims 1-5, 7-18, 21, 26-29, and 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Response to argument
At pages 20-33 of the response said representative traverses the rejection of claims under 35 USC 112(a) for not satisfying the written description requirement.
Applicant’s representative, at page 21, bridging to page 22, asserts:
The Examiner cites Eli Lily and Fiers v. Revel as requiring a description of a
representative number of species of specific nucleotide or protein sequences to provide adequate written description of the current claims. However, the claims at issue in both cases are significantly different from the present claims. The claims at issue in Eli Lily were directed to cDNA sequences encoding vertebrate insulin, while the claims at issue in Fiers were directed to a genus of DNA molecules coding for interferon activity. By contrast and as noted above, the claimed invention of the present Application is directed to a method…

The above argument has been considered and has not been found persuasive.  Acknowledgement is made of the fact that the claims are to a method and not to a product.  However, it is well settled that in order to satisfy the written description for a method, one must also disclose the molecules required to perform the method.  In support of this position attention is directed to University of Rochester v. G.D. Searle & Co. 68 USPQ2D 1424 (W.D.N.Y. 2003) at 1433 (affirmed; University of Rochester v. G.D. Searle & Co. 69 USPQ2d 1886 (Fed. Cir. 2004)):
Plaintiff also argues that the requirements for written descriptions of claims to chemical compounds are irrelevant to this case because the '850 patent does not claim a compound, but a method of treatment by targeting PGHS-2 activity over PGHS-1 activity. Virtually any compound claim could be transformed into a method claim, however, simply by means of wording the claim in terms of a method of using the compound. With respect to the issue before the Court, then, this is little more than a semantic distinction without a difference. The claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment. It means little to “invent” a method if one does not have possession of a substance that is essential to practicing that method. Without that substance, the claimed invention is more theoretical than real; it is, as defendants argue, akin to “inventing” a cure for cancer by utilizing a substance that attacks and destroys cancer cells while leaving healthy cells alone. Without possession of such a substance, such a “cure” is illusory, and there is no meaningful possession of the method.
***
What the inventors did not do, however, is succeed in taking the last, critical step of actually isolating such a compound, or at least of developing a process through which one skilled in the art would be directly led to such a compound. Absent that step, their discoveries, valuable though they might have been, did not blossom into a full-fledged, complete invention. Scientific discoveries, and theories based on those discoveries, frequently lay the groundwork for later inventions, but that does not make the discoverer the inventor as well.

Attention is also directed to the decision in Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) 94 USPQ2d 1161, 1175, which teaches:
In accordance with Rochester, the ?516 patent must adequately describe the claimed methods for reducing NF-?B activity, including adequate description of the molecules that Ariad admits are necessary to perform the methods.  (Emphasis added)




Applicant’s representative, at page 23 of the response, asserts:
Nevertheless, as noted below, the specification provides includes ample description of (1)
array-based spatial analysis methods, and (2) design of capture probes to bind RNA and DNA analytes, by their functional characteristics (e.g., for unbiased capture or for target-specific capture), which is correlated with well-known and predictable rules of Watson-Crick base pairing.

Applicant’s representative, at page 25 of the response, asserts:
As noted above, the probes are not defined by particular sequences per se, but rather
defined by their functional components coupled with known and disclosed correlations between function and structure. See MPEP 2163 at part II iii

For the above reasons, disclosure of a representative number of species of naturally
occurring DNA or RNA sequences is not necessary for adequate written description.

It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d 1398 at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.

While it is recognized in the art that there are a finite number of nucleotides, and that they exhibit specific binding (A-T, C-G, and A-U), the order of the nucleotides in  any gene in any organism is highly unpredictable.  
	
At page 27 of the response said representative asserts:

Therefore, it would be routine and conventional for a researcher to select an appropriate antibody, e.g., a commercially available antibody, prior to practicing the claimed methods in accordance to the disclosure and guidance of the Specification. See Declaration at ¶ 20. Accordingly, such information need not be disclosed in detail.
	
At pages 28-29 of the response said representative directs attention to known antibodies that can be used in the claimed assay.
The above arguments have been considered and have not been found to be persuasive towards the withdrawal of the rejection.  While there are a number of known and commercially-available antibodies and nucleic acid probes, the claims are not limited to the detection of that which was known and useful under 35 USC 101 as of the effective filing date.  Rather, the claims encompass not only all that was known, but they also encompass all that has become known since the filing of the subject application, e.g., COVID-19, as well as that which will become known to others at some point in the future.  Applicant’s non-disclosure of any target sequence, much less the nucleotide sequence of any probe that binds to a nucleotide sequence that has utility under 35 USC 101 as of the effective filing date (10 December 2018) does not reasonably suggest that applicant was in possession of the materials that are essential to practicing the full scope of the claimed methods.  Similarly, the aspect that the claims encompass the use of antibodies to bind to targets that are not known, yet encompassed by the claims, dos not reasonably suggest that applicant somehow was in possession off that which will not become known until some point in the future.

At page 31 of the response said representative asserts:
Here, the claimed invention has a “specific and substantial utility”, and the specification
contains a “disclosure of utility which corresponds in scope to the subject matter sought to be patented.” See MPEP 2107 II, see also Langer.

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection.  Attention is directed to page 67, last paragraph, of he disclosure.  As stated therein:
In some embodiments, a biological sample is treated with a protease capable of degrading histone proteins and an RNA protectant prior to spatial profiling in order to facilitate the capture of both genomic DNA and mRNA.  (Emphasis added)

Attention is also directed to page 76 of the disclosure.  As stated therein:
In some embodiments, an oligonucleotide with sequence complementarity to the complementary strand of captured RNA (e.g., cDNA) can bind to the cDNA. (Emphasis added)

As evidenced above, the target can be mRNA and/or cDNA.  Such sequences arguably encompass first generation expressed sequence tags, or ESTs.  While the sequences are recognized as occurring, one knows not what they encode or are otherwise useful for, versus second and third generation ESTs which have a known and specific utility.  Given such, these sequences are not considered to possess both a specific and substantial utility.  In the present case the claimed method fairly encompasses the detection of any and all sequences, DNA and RNA, known and unknown, useful under 35 USC 101, and not.  Applicant is “encouraged to amend the generic claim so as to exclude the species that lack utility”.  MPEP 2107.02 I.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-5, 7-18, 21, 26-29, and 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Attention is directed to 37 CFR 1.57(d), which sates in part:
        (d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: 
        (1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
        (2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
        (3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). (Emphasis added)